Title: To George Washington from William Heath, 7 May 1782
From: Heath, William
To: Washington, George


                        
                            Dear General
                            Highlands May 7. 1782. 3 o’clock P.M.
                        
                        I have this moment received a letter from captain Pray dated yesterday (the 6th instant) in which he
                            observes—
                        "Upon the arrival of the last packet from England, which was last tuesday, the troops which were embarked were
                            immediately ordered to disembark—and a packet immediately sent to Charlestown.
                        "I believe we may depend on it, that the refugees are not permitted to come out under arms for the present."
                        I wish to know your Excellency’s pleasure whether any of the new arms at Fishkill are to be issued for the
                            recruits, or exchanged for such as are out of repair in any of the regiments—or whether they are to be supplied from those
                            old ones in the best repair in store. I have the honor to be With the greatest respect, Your Excellency’s Most obedient
                            servant
                        
                            W. Heath
                        
                    